469 So. 2d 1381 (1985)
STATE of Florida, Petitioner,
v.
GENERAL DEVELOPMENT CORPORATION, Respondent.
No. 65191.
Supreme Court of Florida.
May 23, 1985.
James A. Gardner, State Atty. and David M. Levin, Sp. Asst. State Atty., Sarasota, for petitioner.
Valerie F. Settles, Miami, Judith S. Kavanaugh of Peeples, Earl, Reynolds and Blank, Sarasota, Robert Josefsberg of Podhurst, *1382 Orseck, Parks, Josefsberg, Eaton, Meadow and Olin, Miami, and Joseph Z. Fleming of Fleming and Huck, Miami, for respondent.
McDONALD, Justice.
This case is before us to review State v. General Development Corp., 448 So. 2d 1074 (Fla. 2d DCA 1984), which expressly affects a class of constitutional or state officers. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
The district court held that a state attorney could not, in his official capacity, initiate an action for civil or administrative proceedings to enforce the state's environmental laws set forth in chapter 403, Florida Statutes (1981). We approve the opinion of the district court and adopt it as the opinion of this Court.
It is so ordered.
ADKINS, OVERTON, ALDERMAN, EHRLICH and SHAW, JJ., concur.
BOYD, C.J., concurs specially with an opinion.
BOYD, Chief Justice, concurring specially.
I agree with the court's approval and adoption of the decision and opinion of the district court of appeal to the extent that the decision holds that the state attorney did not have authority derived from article V, section 17, Florida Constitution and section 27.02, Florida Statutes (1981), to bring the action for civil penalties or enforcement pursuant to sections 403.121 and 403.141, Florida Statutes (1981), or under chapter 120, Florida Statutes (1981). As I understand the district court's decision being approved by this Court, it neither held nor said anything about the possibility of a state attorney bringing an enforcement proceeding in an official capacity pursuant to the provisions of section 403.412, Florida Statutes (1981), or a proceeding to establish criminal liability under section 403.161.